DETAILED ACTION
	The receipt is acknowledged of applicant’s amendment and request for RCE filed 08/04/2022.

Claims 20-27 are pending and subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Applications No. 14/32,561 and 15/818,056, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
There is not adequate support for multiple limitations recited in the instant claims in the previously filed applications. For example, application No. 14/32,561 does not disclose epinephrine instantly claimed by the present application. Applicant first disclosed epinephrine in application 15/818,056. Further, the instantly claimed steps of the claimed method was first disclosed in the instant application, in particular step of “providing including dispensing said first dosage and said second dosage of said at least one sublingual 1-epinephrine formulation from an at least one dispensing container and placing said first dosage and said second dosage of said at least one sublingual 1-epinephrine formulation under said human patient's tongue; and having said human patient hold said tongue down over said first dosage and said second dosage of said at least one sublingual 1-epinephrine formulation, while keeping said tongue still to protect said first dosage and said second dosage of said at least one sublingual 1-epinephrine formulation from mixing with saliva above said tongue, and not swallowing any saliva for over one minute.” No support for the newly cited claims 21-27 in any of the parent applications.
Thus, Applicant does not have sufficient support in the parent application 14/323,561 to earn the priority date of the instantly claimed epinephrine, and no sufficient support in the parent applications 14/323,561 and 15/818,056 for the claimed method steps.
Accordingly, the filing date of the present application, which is 09/13/2018, will be considered for examining instant claimed method and steps of the method, and the filing date application 15/818,056 which is 11/20/2017 will be considered in examining epinephrine. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 as amended by the amendment filed 12/13/2021 recites “non-gastrointestinal transmucosal delivery”. Applicant refers to page 23, lines 25-29 for support. Page 23, lines 25-29 discloses:
“The pharmaceutical formulation of the invention includes at least one dosage form chosen from the class of dosage forms including, but not limited to, a liquid, liquid droplets, a gel, a paste, a film, a biofilm, a tape, a wafer, a membrane, a sheath, a disc, beads, a tablet, a caplet, lozenges, semi-solids, glues, gums, or a combination thereof. Capsules are also possible, such as capsules containing l-epinephrine active ingredient powder.”

This does not support non-gastrointestinal transmucosal delivery as currently recited by amended claim 20. 
Further, paragraph [0081] of the published application states:
Mucosal membranes line externally exposed passageways of the body; such as the mouth, nose, respiratory tract, gastrointestinal tract, and vagina; with mucus which helps protect and keep moist these surfaces.

This disclosure contradicts the claims, because the claims recites non-gastrointestinal transmucosal delivery, while the disclosure emphasizes that the gastrointestinal tract is lined by mucous membrane, and mucosa of the mouth including sublingual area is part of the gastrointestinal tract. Therefore, sublingual administration is gastrointestinal administration. 
Therefore, no disclosure of the amendment made to claim 20 to recite “non-gastrointestinal transmucosal deliver”. 
Further the amendment filed with filing the RCE on 08/04/2022 recites “wherein the method achieves more stable plasma epinephrine concentrations for up to three hours than does administration of intramuscular epinephrine”. Applicant refers to page 13, lines 18-24 and figures 1 and 3 for support. However, recourse to page 13 and figures, and the entire specification, nowhere applicant disclosed “stable plasma epinephrine concentration for up to three hours. In page 13, lines 18-24, applicant discloses:
“The Applicant's proposed methods of mimicking epinephrine plasma pharmacokinetic parameters/plasma epinephrine levels of an at least one injection of an at least one injectable liquid l-epinephrine formulation in humans with an at least one dosage of an at least one sublingual l-epinephrine formulation has been feasibly tested with the above clinical study conducted in humans. Pharmacokinetic data from this human clinical study demonstrates that elevated plasma epinephrine levels, including non-endogenous epinephrine, can be sustained for an extended period of time by the administration of l-epinephrine sublingual tablet(s).”

	Regarding figures 1 and 3 of the present disclosure, the figures show irregularity in the first 2 hours of administering 2.5 and 5.0 mg sublingual dose. No disclosure to “up to three hours than does administration of intramuscular epinephrine”. 
If applicant contends there is support for this limitation, then applicant is requested to specify the page and line of said support. In accordance to MPEP 714.02, applicant should specifically point out to where in the disclosure a support for any amendment made to the claims can be found. 
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983). See MPEP 2163.06.
The written description requirement prevents applications from using the amendment process to update the disclosure in their disclosures (claims or specification) during the pendency before the patent office.  Otherwise applicants could add new matter to their disclosures and date them back to their original filing date, thus defeating an accurate accounting of the priority of the invention.  See 35 USC 132.  The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him. See Genetech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hill et al. (US 2007/0293582, of record), Carver et al. (US 2010/00291160, of record), the article by Rawas-Qalaji et al. (“Fast-disintegrating sublingual tablets: Effect of epinephrine load on tablet characteristics”, of record), the article by Simons et al. (“Fast disintegrating Sublingual Epinephrine Tablets: Effect of Tablet Dimensions on Tablet Characteristics”, of record), the article by Brahmbhatt et al. (“Formulation and Evaluation of Sublingual Tablet For Naratr”, of record), the article by Strain et al. (“Relative Bioavailability of Different Buprenorphine Formulations Under Chronic Dosing Conditions”, of record), and Howard et al. (US 2019/0070131, with effective filing date of 09/06/2017 that is prior to the disclosure of epinephrine in this application of 11/20/2017, currently cited on PTO 892).

Applicant Claims 
Claim 20 is directed to a method of non-gastrointestinal transmucosal delivery of epinephrine, the method comprising:
providing at least a first solid dosage and a second solid dosage of an at least one sublingual 1-epinephrine formulation to elevate plasma epinephrine levels to maintain at least one of blood pressure, pulse, and breathing in a human patient, said providing including dispensing said first solid dosage and said second solid dosage of said at least one sublingual 1-epinephrine formulation from an at least one dispensing container and placing said first solid dosage and said second solid dosage of said at least one sublingual 1-epinephrine formulation under said human patient's tongue; and
having said human patient hold said tongue down over said first solid dosage and said second solid dosage of said at least one sublingual 1-epinephrine formulation, while keeping said tongue still to protect said first solid dosage and said second solid dosage of said at least one sublingual 1-epinephrine formulation from mixing with saliva above said tongue, and not ingesting any saliva while said first solid dosage and said second solid dosage of said at least one sublingual 1-epinephrine formulation dissolve and about three to five minutes after said solid dosages dissolve,
wherein the method achieves more stable plasma epinephrine concentrations for up to three hours than does administration of intramuscular epinephrine.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Hill teaches sublingual dosing regimen for administering a series of epinephrine doses for treatment of allergic emergencies (abstract). Hill teaches treating an allergic emergency and anaphylaxis in a patient comprising the steps of (a) administering to the patient two doses of sublingual dosage form comprising epinephrine; and (b) administering to the patient a first dose of an injectable dosage form comprising epinephrine. A third dose of sublingual epinephrine can be administered. The reference teaches kit comprising multiple sublingual doses (¶¶ 0012, 0013, 0095, 0121; examples 4-10). The sublingual dosages are tablets, i.e. solid (¶¶ 0021, 0043-0045, 0060-0064; claims 25 and 26). The time between the administrations is 3-10 minutes, or 5 minutes (¶¶ 0029, 0111, 0120; examples). The examples teach the first sublingual dosage form of epinephrine is administered under the tongue and is maintained under the tongue until fully dissolved as soon as the patient begins experience symptoms of anaphylaxis, and if the symptoms of anaphylaxis do not improve or terminate within about 5 minutes, the second sublingual dosage form is administered under the tongue and is maintained under the tongue until fully dissolved, and if the symptoms of anaphylaxis do not improve or terminate within about 5 minutes, the injectable dosage form is administered (¶ 0151). Hill teaches the sublingual dosage is administered to the patient by another person, such as parent, guardian, a care giver, or health care professional. Administration by health care professional such as in an emergency sitting, such as in the field, including ambulance or at a patient’s home (¶ 0026). The dosage of sublingual epinephrine is from 1 mg to 100 mg (¶ 0051).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Hill teaches to maintain the sublingual dosage forms under the tongue until fully dissolved, which implies keeping the tongue still to protect sublingual epinephrine dosages from mixing with saliva above said tongue, and not ingesting any of the drug or saliva, however the reference does not explicitly teach this step of keeping the tongue still to protect the dosage form from mixing with saliva and not ingesting any saliva as instantly claimed by claim 20.
While Hill teaches the dosage of sublingual epinephrine is from 1-100 mg and teaches it is repeated, the reference does not explicitly teach the method achieves more stable plasma epinephrine concentrations for up to three hours than does administration of intramuscular epinephrine as claimed by claim 1.
Carver teaches non-invasive drug delivery systems useful for the absorption of therapeutically active agents through the epithelial membrane (abstract). Non-invasive delivery includes sublingual-type formulations that are more effective than simply chewing, i.e. ingesting, and swallowing because drug efficiently pass through the sublingual membrane and into the blood without irreversible modification (¶¶ 0009, 0061). Example of drugs to be delivered sublingually is epinephrine (¶¶ 0082, 0092). The reference teaches sublingual formulation should not be swallowed or chewed, i.e. not ingested, and patient instructed towards non-invasive sublingual delivery rather than ingestion of the formulation, and the formulation allowed to dissolve in the mouth (¶¶ 0110, 0111, 0128). Example 6 teaches epinephrine tablet is administered to a patient as a sublingual (under the tongue) dose that is allowed to dissolve in the mouth over a period of 1 second to three minutes with a minimal residence time of 30 to 90 seconds under the tongue (¶ 0151).
Rawas-Qalaji teaches increasing epinephrine load in sublingual tablet will increase disintegration time of the tablet. The reference teaches 2 minutes disintegration is specified as acceptable (see the entire document, and in particular E4, left column). 
Simon teaches while epinephrine is the drug of choice for emergency treatment of anaphylaxis, it is extremely metabolized after oral administration by enzymes in gastrointestinal tract and liver, and absorbed rapidly sublingually by fast disintegrating tablets from sublingual blood vessels (page 524, right column).
Brahmbhatt defines sublingual tablets are the one that dissolves when held beneath the tongue, permitting direct absorption of active ingredients by the oral mucosa lining the mouth under the tongue to produce immediate systemic effect (see page 19, first paragraph of the introduction).
Strain teaches that when sublingual tablet is administered to subjects, the subjects are instructed to hold tablets under tongue till tablet completely dissolved, and for solution it is held under the tongue for at least 5 minutes, i.e. not ingested (see page 39, left column, paragraph 2.5). 
Howard teaches sublingual epinephrine tablet for treating anaphylaxis that deliver epinephrine for up to 60 minutes. The sublingual tablet contains 5-35 mg epinephrine that produced plasma concentration of epinephrine similar to that achieved by 0.3 mg intramuscular injection. Sublingual epinephrine tablets are superior to intramuscular injection because of the drop of blood pressure associated with anaphylaxis (abstract; ¶¶ 0005-0008, 0015, 0019-0021, 0059). Table 6 shows after an hour of administering 35 mg sublingual epinephrine, plasma concentration of epinephrine is 13.8 ng/ml that is higher than plasma concentration of 5 ng/ml of epinephrine after an hour of intramuscular injection of 0.3 mg epinephrine.   
 
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to treat allergic emergencies in a patient using first and second sublingual epinephrine dosage forms that are maintained under the tongue until completely dissolved as taught by Hill, and instruct patient to hold the sublingual dose of epinephrine under the tongue till it dissolve, rather than ingesting the dosage form of epinephrine, as taught by Carver and further instruct the patient to hold the sublingual dosage form for at least 2 minutes as taught by Rawas-Qalaji. One would have been motivated to do so because Carver teaches this method is non-invasive and more effective than simply ingesting the drug because drug efficiently pass through the sublingual membrane and into the blood without irreversible modification, and because Rawas-Qalaji teaches 2 minutes is the acceptable time for disintegration of epinephrine sublingual tablet. One would reasonably expect successfully treating allergic emergency using sublingual administration of first and second epinephrine dosage forms that are held under the tongue for at least 2 minutes, and not ingested as a first aid treatment to achieve high tissue and plasma concentrations without irreversible modification. 
Further, one having ordinary skill in the art would have instruct the patient not ingest the sublingual dose of epinephrine and hold it under the tongue as taught by Simon, Brahmbhatt and Strain, even after dissolution, because Simon teaches that epinephrine is extremely metabolized after oral administration by enzymes in gastrointestinal tract and liver while sublingual epinephrine is absorbed rapidly by fast disintegrating tablets from sublingual blood vessels, and Brahmbhatt teaches that sublingual tablet dissolves when held beneath the tongue, permitting direct absorption of active ingredients by the oral mucosa lining the mouth under the tongue to produce immediate systemic effect, and because Strain teaches that when sublingual tablet is administered to subjects, the subjects are instructed to hold tablets under tongue till tablet completely dissolved, and for solution it is held under the tongue for at least 5 minutes. One would reasonably expect holding the sublingual dose under the tongue without ingestion to permit rapid action and relief of the allergic emergency condition and to avoid wasting of the dose by ingestion and metabolism of epinephrine by gastrointestinal and liver enzymes.
Furthermore, one having ordinary skill in the art would have administered epinephrine sublingually as taught by the above references, and expected it to provide plasma concentrations superior to the intramuscular administration as taught by Howard because Howard teaches that sublingual epinephrine tablets are superior to intramuscular injection and provides higher plasma concentration for more than an hour.
Regarding holding the dosage form after it dissolve for three to five minutes as claimed by claim 20, Rawas-Qalaji teaches the disintegration time of sublingual epinephrine tablet is 2 minutes, and Strain teaches holding the dosage form for at least 5 minutes under the tongue when it is liquid, i.e. dissolved dosage form. Further, if the dosage form is swallowed immediately after dissolution this means it is ingested, which the cited references are trying to avoid. The references imply delaying swallowing the dosage form after dissolution to allow absorption by the sublingual mucosa.  
Regarding the limitation “non-gastrointestinal transmucosal delivery” of claim 1, the cited references teaches the same transmucosal delivery using sublingual tablets that should meet the claimed limitation. Further, this limitation falls in the preamble of the claim, and the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding the limitation that “the method achieves more stable plasma epinephrine concentrations for up to three hours than does administration of intramuscular epinephrine” as claimed by claim 20, this expected from combination of the cited references that teaches repeated doses that will extend the delivery to the desired time that can reach up to 3 hours.
Regarding stability plasma epinephrine concentration as claimed by claim 20, it is noted that combination of the cited references teaches epinephrine dose used by applicants and are expected to have stable plasma concentration for the same period based on how many times the dose is repeated. Note that applicant does not claim any specific dose, number of repeating the dose, or formulation that provide stable plasma concentration. Applicant disclosed 2.5 and 5 mg sublingual dosage that is administered for at least 2 times, therefore, 35 mg taught by Howard can be achieved by repeating administration that provides the same plasma concentration as injectable dose for longer time.         
Regarding solid dosage forms claimed by claim 20, all the cited references teaches solid tablets. 
Regarding claim 21 that the first dosage and the second dosage are provided at least five minutes apart, this is taught by Hill that teaches 3-10 minutes, and 5 minutes.
Regarding anaphylaxis claimed by claim 22, Hill and Simon teach anaphylaxis treated by administering sublingual epinephrine. 
Regarding claim 23 that the method is performed when injectable liquid epinephrine formulation is not available or is not possible, Hill teaches sublingual epinephrine is administered by another person such as care giver or health professional such as in an emergency sitting, such as in the field, including ambulance or at a patient’s home, this implies injection is not available at patient’s home. It is obvious to start any available anti-anaphylaxis dosage form such as sublingual epinephrine if injection not available. 
Regarding claim 24 that the method is performed until emergency medical services arrive to treat or transport said human patient, it is obvious to use the sublingual epinephrine when available and not to remain without treatment waiting for emergency medical service. Further, the teachings of Hill imply that the sublingual dose of epinephrine is administered first before any injection that is usually administered in hospitals.
Regarding claim 25 that patient is a soldier on a battlefield or in a location without emergency medical services, Hill is generic in term of the patient, and this embrace any patient susceptible to anaphylaxis wherein medical service is not readily available such as soldiers in the battlefield. Hill further teaches patient is the field such as home that is logically a location without medical service.
Regarding claim 26 that sublingual administration is followed by subsequent step of administering an at least one injection of an injectable epinephrine formulation, this is taught and exemplified by Hill.
Regarding claim 27 that providing a third dosage of the at least one sublingual epinephrine formulation, Hill teaches a third sublingual epinephrine dosage form.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive. 
Priority
The examiner acknowledged applicant’s statement that: “Applicants do not acquiescence to or agree with the Examiner’s position, but respond below to the Examiner’s rejections in order to advance prosecution of the present application.”

Rejections under 35 U.S.C. $112
Applicant traverses the rejections of claims 20-27 for allegedly failing to comply with the written description requirement, and disagrees with the examiner that “non-gastrointestinal transmucosal delivery” contradicts the disclosure. The Examiner further argues that “mucosa of the mouth including sublingual area is part of the gastrointestinal tract.” Paragraph [0081] of the published application, which is cited by the Examiner, clearly separates the mucous membrane of the mouth from that of the gastrointestinal tract: “Mucosal membranes line externally exposed passageways of the body; such as the mouth [and] gastrointestinal tract.” The cited paragraph also clearly separates the mucous membrane of the nose from that of the respiratory tract: “Mucosal membranes line externally exposed passageways of the body; such as the ... nose [and] respiratory tract.” “An applicant is entitled to be their own lexicographer” (M.P.E.P. 2111.01(IV)(A)) and accordingly is entitled to separate the mucous membrane of the mouth from that the gastrointestinal tract. If the mucous membrane of the mouth was meant to be considered as part of the gastrointestinal tract, the mouth would not have been listed separately in paragraph [0081].

In response to this argument, it is argued that while “An applicant is entitled to be their own lexicographer”, however, applicant cannot change the fact that the mouth is part of the gastrointestinal tract which is a basic anatomy knowledge, see the attached article “Gastrointestinal Tract”. 

    PNG
    media_image1.png
    172
    429
    media_image1.png
    Greyscale

	Applicants can name the mouth as oral cavity for example, and can name stomach and intestine as gut for example, however, applicant cannot deny the anatomical fact that the mouth is part of the gastrointestinal tract.

Rejections under 35 U.S.C. $103
Applicant argues that claim 20, as amended, is directed to a method of non-gastrointestinal transmucosal delivery of epinephrine that “achieves more stable plasma epinephrine concentrations for up to three hours than does administration of intramuscular epinephrine.”

In response to this argument, it is argued that the newly cited reference, Howard, teaches by table 6 that after an hour of administering 35 mg sublingual epinephrine, plasma concentration of epinephrine is 13.8 ng/ml that is higher than plasma concentration of 5 ng/ml of epinephrine after an hour of intramuscular injection of 0.3 mg epinephrine.  Howard teaches that the sublingual tablet contains 35 mg epinephrine produces plasma concentration of epinephrine similar to that achieved by 0.3 mg intramuscular injection. Regarding stability plasma epinephrine concentration, it is noted that Howard teaches the instantly dose used by applicants after repeated doses, and repeated doses used by applicant are expected to have stable plasma concentration for the same period. Note that applicant does not claim any specific dose, number of administrations, or formulation that provide stable plasma concentration. Applicant disclosed 2.5 and 5 mg sublingual dosage that is administered for at least 2 times, therefore, 1-100 mg taught by Hill and 35 mg taught by Howard can be achieved by repeating administration that provides the same plasma concentration as injectable dose, and expected to be for longer time.         

Applicant argues that the combination of cited references does not teach or suggest the entirety of the claimed subject matter, which is required for a proper obviousness rejection. Nor does the combination of cited references provide any motivation to one of skill in the art to modify them to practice the claimed method. Certainly one would have no reasonable expectation of doing so successfully.

In response to this argument, it is argued that all the steps of the claimed method and all the elements used to practice the claimed method are taught by combination of the cited references. Motivation to combine the references exists as well as reasonable expectation to achieve the present invention, as set forth in this office action. Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation to combine the references exists, even if different from what applicants had done, as set forth in this office action. Reasonable expectation to achieve the present invention is provided. The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").

Applicant argues that the application as filed presents evidence showing that the claimed methods demonstrate unexpected results. The unexpected results could not have been predicted from the disclosures of the cited reference. The application discloses a human clinical study comparing the effects of epinephrine administered via sublingual tablets to an intramuscular injection. The tablets were formulated with an active pharmaceutical ingredient of either l-epinephrine base or l-epinephrine tartrate salt, at each of 2.5 mg and 5 mg epinephrine per tablet. App. as filed, pg. 9, In. 21-25 & pg. 13, In. 6-7. The injection contained 0.3 mg per 0.3 mL epinephrine and was administered into the lateral part of the thig. Id., pg. 9, In. 27-28 & pg. 13, In. 5-6. Blood samples were collected for analysis at 60 and 30 minutes before dosing, at time zero, and at 5 minutes, 10 minutes, 15 minutes, 20 minutes, 30 minutes, 40 minutes, 1 hour, 1.5 hours, 2 hours, 3 hours, and 6 hours after dosing. Id., pg. 12, In. 29 — pg. 13, In. 1. Results are presented in Figures 1-4 as mean baseline corrected epinephrine plasma concentrations (pg/mL) plotted against nominal time (hours). The results show that intramuscular injection of epinephrine lead to an immediate and dramatic spike in plasma epinephrine concentration, and then a rapid decline in the same. In contrast, administration of l-epinephrine base or l-epinephrine tartrate salt tablets, at either 2.5-mg or 5-mg dosages, did not result in the same dramatic concentration spike and decline as for the intramuscularly administered epinephrine. Instead, sublingual tablets lead to lower but notably more stable concentrations for at least three hours post-administration.

In response to this argument, it is argued that newly cited reference Howard teaches sublingual epinephrine tablet for treating anaphylaxis that deliver epinephrine for up to 60 minutes, and teaches the sublingual tablet contains 5-35 mg epinephrine that produced plasma concentration of epinephrine similar to that achieved by 0.3 mg intramuscular injection. Sublingual epinephrine tablets are superior to intramuscular injection. The dose taught by the reference up to 35 mg can be obtained by applicant’ repeated dosing, as applicant discloses at paragraph [0020] of the published application. The prior art teaches the same disclosed sublingual dose to be superior to 0.3 intramuscular injection, as applicant shows. The single dose of the prior art shows effects up to 60 minutes, and its repetition expected to provide longer effect. Regarding steady plasma concentration, this is achieved by specific dose, specific number of repeating the dose and specific formulation that are not claimed. Note that the current claims do not recite any dose, or number of doses  or specific sublingual formulation that provides a stable plasma concentration. Therefore, the data applicant showing does not commensurate in scope with the claims. Further, the data applicant showing shows some variations at the beginning of administration of sublingual epinephrine and not stable for the entire period of administration. The spike of intramuscular injection is an expected from injection of any medicine. Therefore, unexpected superior results in the instant specification are not unexpected results and therefore cannot rebut prima facie obviousness. The examiner directs applicant's attention to MPEP 716.02 (a). "A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness...of the claims at issue." In re Corkill, 711 F.2d 1496, 266 USPQ 1006 (Fed.Cir. 1985). In Corkhill, the claimed combination showed an additive result when a diminished result would have been expected. Furthermore, the MPEP states, "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of nonobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). Further, the objective evidence of nonobviousness must be commensurate in scope with claims that evidence is offered to support. See in Greenfield and DuPont 197 USPQ 227 (CCPA 1978); In re Boesch and Slaney 205 USPQ 215 (CCPA 1980); and In re Tiffin and Erdman 170 USPQ 88 (CCP 1971).

Applicant argues that one of skill in the art, who read the cited references, would not have expected the claimed methods to demonstrate more stable plasma epinephrine concentrations than that of intramuscular epinephrine for up to three hours. 

In response to this argument, it is argued that the cited references in combination would have suggested to one of skill in the art to achieve the present invention including all the steps of the claimed method and all the used elements, and it would have been expected to achieve more stable plasma epinephrine concentrations than that of intramuscular epinephrine. Further, repeated administration of sublingual doses is expected to provide effect for longer time based on the number of repetitions, e.g. up to three hours. Stability of the plasma level is based on the formulation used to deliver epinephrine sublingually. Applicants are not claiming any dose or any formulation.

Applicant argues that Hill does not disclose actual administration of epinephrine to any patients. Instead, the examples are prophetic and do not include plasma concentrations—real or hypothetical—following administration of epinephrine, regardless of formulation. 

In response to this argument, it is argued that Hill is relied upon for teaching repeated administration of sublingual epinephrine to treat anaphylaxis. Hill teaches real patients as evidenced by paragraph [0026] that ephedrine can be administered by other person, e.g. parent, guardian, medical personnel, health care professional in ambulance, etc. This teaching implies administering the dosage form to real patients. Plasma concentration is expected from the combination of the cited references because Hill teaches dosage form that is bioequivalent to 0.01 mg/kg administered intramuscularly, and the sublingual dose is from 15-60 mg, paragraph [0019]. The dose taught by the reference can be achieved by the claimed at least two doses, i.e. if the dose is 5 mg, and repeated 4 times, this will be 20 mg that falls within that taught by Hill, and expected to provide the stable plasma concentration. If the plasma concentration is achieved regardless of formulation, then plasma concentration is an inherent pharmacokinetics of the drug and should be achieved. Even the reference does not teach real patients, it is argued that experimental data is relevant to asserted human therapeutic effect The court pointed out in this regard that a rigorous correlation is not necessary when the test is reasonably predictive of the response. See Rey-Bellet v. Englehardt, 493 F.2d 1380, 181 USPQ 453 (CCPA 1974).  

Applicant argues that Carver discloses sublingual administration of liquid epinephrine to rats and collecting blood samples for up to 15 minutes afterwards. Carver, para. [0145]-[0147]. Carver did not investigate plasma concentrations for up to three hours, nor did Carver report the stability (or lack thereof) of plasma epinephrine concentrations across timepoints, nor did Carver test a comparative intramuscular injection. Carver provides no reasons to expect that the claimed sublingual epinephrine tablets would lead to stable epinephrine plasma concentrations, nor that the concentrations would be more stable that those following intramuscular injection. 

In response to this argument, it is argued that Carver is relied upon for solely teaching to instruct patient to hold the sublingual dose of epinephrine under the tongue till it dissolve, rather than ingesting the dosage form of epinephrine. The reference does not need to teach any plasma concentrations that is expected from Hill’s formulation, and taught by Howard that teaches sublingual dose equivalent to intramuscular dose. 

Applicant argues that each of Rawas-Qalaji and Simons conducted only in vitro experiments; the disclosed tablets were never tested under a human or animal tongue. Accordingly, neither reference can provide any teaching or suggestion of the plasma concentrations of epinephrine one of skill in the art should expect following administration of sublingual epinephrine tablets, nor how those levels would compare to an intramuscular injection of epinephrine. Brahmbhatt is directed to sublingual tablets of naratriptan, not epinephrine, and makes no mention of epinephrine. Brahmbhatt conducted only in vitro experiments, which do not provide any information about epinephrine plasma concentrations. Lastly, Strain makes no mention of epinephrine and cannot provide any information about epinephrine plasma concentrations.

In response to this argument, it is argued Rawas-Qalaji is relied upon for teaching to hold the sublingual dosage form for at least 2 minutes. Simon, Brahmbhatt and Strain are relied upon for teaching holding the dose under the tongue and not to swallow it till completely dissolved to permit direct absorption of active ingredients by the oral mucosa lining the mouth under the tongue. These references do not need to teach any dose or plasma concertation of epinephrine and no need to teach any other teachings taught by the other cited references. Howard teaches that sublingual epinephrine tablets are superior to intramuscular injection and provides higher plasma concentration for more than an hour. Therefore, combination of the cited references suggests the present invention. 

Applicant argues that taken together, the combination of cited references provides no evidence that administration of low-dose sublingual epinephrine tablets would lead to stable and sustained epinephrine plasma concentrations. The combination of cited references also provides no reason to expect that the plasma concentrations would be more stable for up to three hours than the administration of intramuscular epinephrine.

In response to this argument, applicant’s attention is directed to the scope of the present claims that does not small dose as applicant asserts. The present invention is expected from combination of the cited references as set forth in this office action. The rationale to modify the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art and the reason to modify the reference may often suggest what the applicant has done. The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").

Dependent Claims 21-27
Applicants argue that “If an independent claim is nonobvious under 35 U.S.C. 103, then any claim depending therefrom is nonobvious.” M.P.E.P. § 2143.03 {citing In re Fine, 837 F.2d 1071 (Fed. Cir. 1988)). Thus, claims 21-27, which depend from nonobvious independent claim 20, are also nonobvious.

In response to this argument, it is argued that claim 20 is obvious for the reasons stated above, and so are dependent claims 21-27. Each claim is taught either explicitly or implicitly by the cited art as previously addressed in this office action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571) 272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G./



/ISIS A GHALI/Primary Examiner, Art Unit 1611